
	

113 HR 5237 IH: To direct the Secretary of Homeland Security to allow aliens having status as an E–2 nonimmigrant by reason of a change of nonimmigrant classification made in the United States to re-enter the United States after a trip abroad without obtaining a new visa.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5237
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Coffman introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Secretary of Homeland Security to allow aliens having status as an E–2 nonimmigrant
			 by reason of a change of nonimmigrant classification made in the United
			 States to re-enter the United States after a trip abroad without obtaining
			 a new visa.
	
	
		1.Short titleThis Act may be cited as—
			(1)the Investors Need Clear Laws with Uniform Direction for E–2 Status Holders Act; or
			(2)the INCLUDE Act.
			2.Unlimited re-entries for certain treaty investors
			(a)In generalThe Secretary of Homeland Security shall take such steps as may be necessary to ensure that—
				(1)an alien described in subsection (b) may re-enter the United States after a trip abroad without
			 having to request or obtain a new visa; and
				(2)there is no limit on the number of such re-entries during the period in which the alien lawfully
			 holds status under section 101(a)(15)(E)(ii) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii)).
				(b)Aliens describedAn alien described in this subsection is an alien having lawful status under section
			 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(E)(ii)) by reason of a change of nonimmigrant classification
			 made in the United States under section 248 of such Act (8 U.S.C. 1258).
			(c)Travel documentsThe Secretary of Homeland Security shall commence issuance of travel documents determined
			 appropriate by the Secretary to carry out this section, such as re-entry
			 permits, advance parole travel documents, or any other travel documents
			 deemed appropriate by the Secretary for this purpose.
			
